Citation Nr: 1125472	
Decision Date: 07/06/11    Archive Date: 07/14/11

DOCKET NO.  06-12 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1972 to February 1974.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision of the Milwaukee, Wisconsin Department of Veterans Affairs (VA) Regional Office (RO).  In April 2008, a Travel Board hearing was held before the undersigned.  A transcript of the hearing is associated with the claims file.  This matter was remanded for further development in July 2008 and in July 2010.  

The July 2008 Board remand noted that the Veteran had initiated appeals of denials of service connection for PTSD, a low back disability, and hepatitis C.  As noted in the July 2010 remand, in an April 2009 VA Form 9, the Veteran withdrew his appeal in the matter of service connection for hepatitis C.  In addition, the claims of service connection for PTSD and lumbar strain were denied in a separate July 2010 decision by the Veterans Law Judge (VLJ) who conducted a March 2010 videoconference hearing in those matters.  

The July 2010 Board remand included the issue of service connection for tumors of the skin (claimed as tumors of the face and ears).  A December 2010 rating decision granted service connection for epidermal cysts (claimed as tumors on the face and ears).  The United States Court of Appeals for the Federal Circuit has held that the RO's award of service connection for a particular disability constitutes a full award of benefits on the appeal initiated by the Veteran's notice of disagreement on such issue.  Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).  Therefore, that matter is no longer before the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if any action on his part is required.




REMAND

Pursuant to the July 2010 Board remand, the Veteran was afforded a VA neurologic examination in November 2010.  The examiner noted the Veteran's history of headache complaints, examined the Veteran and opined that the Veteran's tension headaches (the current diagnosis for his headache complaints) "is not caused by or the result of the Veteran's service headache complaint therein."  However, the examiner provided no rationale for the conclusion offered.  A medical opinion that provides no rationale does not provide the degree of medical certainty needed to decide a claim (and is inadequate).  Bloom v. West, 12 Vet. App. 185, 187 (1999).  VA must provide an examination that is adequate for rating purposes.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Given the foregoing, the Board finds that there has not been compliance with the July 2010 Board remand instructions.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998).  Where the remand orders of the Board are not fully implemented, the Board itself errs in failing to insure compliance.  As such, the Board finds that this case is not ready for appellate review and must be remanded for further development.

The Veteran receives ongoing VA medical treatment.  Records of such treatment are constructively of record, and any with pertinent information must be secured.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The RO should secure for the record updated VA medical records pertaining to all treatment the Veteran received for headaches since August 2010.

2.  The RO should return the Veteran's claims folder (to include this remand) to the VA physician who conducted the November 2010 examination for review and completion of a response to the question posed in the July 2010 remand.  Specifically, the examiner must opine as to whether it is it at least as likely as not (i.e., a 50 percent or better probability) that any current headache disorder is causally related to the Veteran's service/headache complaints therein and must explain the rationale for the opinion provided (with citation to supporting clinical data, the evidence of record, and/or medical treatise(s) as indicated.) 

If the November 2010 examiner is unavailable to provide the further explanation sought, the Veteran's claims file must be forwarded to another neurologist for review and opinion responding to the question posed.

3.  Following the above, the RO should readjudicate this claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


